Citation Nr: 0506065	
Decision Date: 03/03/05    Archive Date: 03/15/05	

DOCKET NO.  00-14 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his father, and his mother




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1963 to June 
1967.

By rating decision dated in August 1999, the VARO in Phoenix, 
Arizona, denied entitlement to the benefits sought.  The 
veteran appealed the decision to the Board.  In July 2003 the 
Board remanded the case for further development.  The case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.

2.  Any current gastrointestinal disorder is not related to 
the veteran's active service.

3.  By rating decision dated in August 1999, the RO 
determined that new and material evidence had not been 
submitted since a January 1983 rating decision that denied 
service connection for residuals of a back injury that would 
warrant reopening the claim of entitlement to service 
connection for residuals of a back injury.

4.  The evidence associated with the claims file subsequent 
to the August 1999 rating decision is not new or significant, 
and need not be considered in order to fairly decide the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The veteran does not have a chronic gastrointestinal 
disorder that was incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The RO's August 1999 rating decision wherein it was 
determined new and material evidence had not been submitted 
since a January 1983 denial action sufficient to reopen a 
claim of entitlement to service connection for residuals of a 
back injury is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (as in effect prior to August 29, 
2001), 20.1100, 20.1103 (2004).

3.  Since the August 1999 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of a back injury has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001), 20.1100, 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a gastrointestinal disorder and for residuals of a back 
injury.  Implicit in his presentation is the assertion that 
he has submitted new and material evidence that would serve 
to reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury.  He also argues he 
has a gastrointestinal disorder that had its onset during his 
active service.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters.  The Board 
will then address the pertinent law and regulations and their 
application of the facts and evidence. 

Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining, and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided notice 
regarding a gastrointestinal disorder by communication dated 
in December 2001.  Notice regarding the gastrointestinal 
disorder and the claimed back disorder was provided by a 
detailed communication from the RO dated in December 2003.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel has held that this aspect of Pelegrini constitutes 
dictum.  VAOPGCPREC 1-2004.

Although the VCAA notice letter that was provided to the 
veteran did not explicitly contain the "fourth element," the 
communication informed him what the evidence had to show to 
establish entitlement to service connection, including 
providing evidence of a current disability.  Therefore, the 
first three parts of the Pelegrini notice requirement have 
been met.  With regard to the request that the veteran 
provide any evidence in his possession that pertains to his 
claims (the fourth Pelegrini notice requirement), in the 
December 2003 communication, the veteran was informed that if 
he had a copy of any records or any other evidence to submit, 
he was to provide them.  Based on the above, the Board finds 
that all four Pelegrini notice requirements have been met.  
All known medical records are in the claims folder.  The 
Board previously remanded the case in July 2003 in order that 
medical records pertaining to the veteran dated in 1967 from 
the VA Medical Center in Phoenix, Arizona, might be 
requested.  This request was made.  Of record is a May 26, 
2004, report of contact with an individual at that facility 
indicating that there were no medical records for the veteran 
at that location pertaining to any treatment or evaluation of 
the veteran in 1967.  There is no indication of any other 
outstanding records.  Under these circumstances, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision at this time.

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of the claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

With regard to the duty to assist a veteran, the Board notes 
that it remanded the case in July 2003 to obtain additional 
records and associate them with the claims folder.  However, 
in the June 2004 report of contact, it was indicated that 
there were no records available pertaining to reported 
treatment of the veteran at the VA Medical Center in Phoenix 
in 1967.  The Board notes that VA medical records are in the 
claims file and have been reviewed by both the RO and the 
Board in connection with the claims.  Private medical records 
are also in the claims file.  Additionally, the veteran 
testified before the undersigned traveling Member of the 
Board at the Phoenix RO in January 2003, and a transcript of 
testimony of that hearing is in the file and has been 
reviewed.  For these reasons, the Board concludes that VA has 
more than fulfilled its duty to assist the veteran in this 
case.





Pertinent Laws and Regulations.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered   on the 
basis of the types, places, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on a review of the entire evidence 
of record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 
18 (1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).




Service Connection for a Chronic Gastrointestinal Disorder.

A review of the service medical records reveals no complaints 
or abnormalities pertaining to the gastrointestinal system.  

In a report of medical history made in conjunction with 
examination for active duty for training in May 1973, 
notation was made of indigestion due to stress from a final 
examination and other responsibilities.  However, clinical 
examination at that time was unremarkable and it was stated 
there were no defects or diagnoses.

The post service medical evidence includes the report of an 
outpatient visit at a private facility in May 1998 at which 
time upper gastrointestinal series showed mild to moderate 
reflux.  A pertinent assessment was made of gastrointestinal 
reflux disease.  The report of the study does not mention a 
causal relationship between the reflux disease and the 
veteran's military service years earlier.  

The record before the Board is devoid of any clinical 
evidence to support the assertion of continuity of symptoms 
for the period from discharge until the late 1990's, many 
years after service separation.  Even if such continuity were 
accepted, there is no competent medical evidence linking any 
post service gastrointestinal problems to the veteran's 
military service.  The post service evidence of record 
generally consists of clinical reports describing various 
problems, including gastrointestinal symptomatology.  None of 
the records suggest a causal connection between any current 
gastrointestinal disorder and military service.  The weight 
of the credible evidence is against a finding that any 
current gastrointestinal disorder is related to the veteran's 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application, and the claim for service connection for a 
chronic gastrointestinal disorder must be denied.  Gober v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board notes that while 
the veteran himself is competent to report current symptoms, 
he is not, as a layperson, competent to report a current 
diagnosis or provide an opinion as to the medical cause of 
any current disability, including a gastrointestinal 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Whether New and Material Evidence has been Received 
Sufficient to Reopen a Previously Denied Claim of Entitlement 
to Service Connection for a Chronic Low Back Disorder.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence has been presented or secured with 
respect to that claim.

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after a decision is 
issued.  38 U.S.C.A. § 7105.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  If the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  There must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis (not only since the time that 
the claim was last disallowed on the merits).  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes there has been a regulatory change with 
respect to new and material evidence that applies to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  However, it does not apply to the veteran's 
claim to reopen, because that claim was received prior to 
August 29, 2001.

New and material evidence, for the purposes of this decision, 
is defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring the VA's 
statutory duty to assist the appellant in the development of 
the claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

If it is determined new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet. App. at 218.  After reviewing the 
record, and for the reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claim for 
entitlement to service connection for residuals of a back 
injury.

The records before the RO at the time of its January 1983 
decision included the service medical records and the report 
of examination for active duty for training in May 1973.  The 
records reveal the veteran sustained contusions and abrasions 
of the back resulting from involvement in vehicular accidents 
in February 1966.  However, the remainder of the service 
medical records is without reference to complaints or 
abnormalities regarding the back.  At the time of the May 
1973 examination the veteran expressed no complaints 
regarding the back and examination at that time contained no 
reference to any back abnormality.  

The evidence submitted in connection with the current claim 
does not show treatment or evaluation for any back problems 
for years following the veteran's discharge from active 
service.

Additional medical records include a report of 
hospitalization of the veteran by VA in November 1975 several 
days after developing a sudden onset of severe right arm pain 
while working on his car.  The veteran underwent a myelogram 
in C5/C6 anterior cervical fusion.  The available records 
contain no reference whatsoever to any back involvement or 
any back complaints.

Additional medical records include the report of magnetic 
resonance imaging of the lumbosacral spine at a private 
facility in April 1998.  The study showed generalized 
demineralization of the osseous components.  No fracture 
dislocation was noted.  There was evidence suggestive of 
narrowing of the L5/S1 disc space consistent with 
degenerative disc disease.  No other abnormalities were 
present.

The record discloses that a request was made of a private 
physician for any records pertaining to reported treatment 
and evaluation of the veteran by him from 1977 to 1983.  The 
request was returned with a notation that the physician was 
deceased.

A request for treatment records from another private 
physician reveals the veteran reported that he received 
treatment from 1970 to 1975 from the physician, but the 
request resulted in no records being submitted.

The veteran has also indicated that he received treatment at 
the VA Medical Center in Phoenix in 1967.  However, a report 
of contact with an individual at that facility dated in May 
2004 reflects that the individual "found no other medical 
records for the veteran."  Records that were submitted 
pertained to treatment and evaluation of the veteran many 
years following service for unrelated complaints. 

The additional post service medical records reveal that 
magnetic resonance imaging of the lumbar spine done in June 
2004 showed a disc dislocation and a disc protrusion of the 
L4/L5 level resulting in minimal central canal stenosis.  
None of the medical evidence relates the veteran's current 
back problems to his active service in the mid-1960's.

The veteran and his family have testified and submitted 
statements as to their opinions as to the etiology of his 
current back problems.  However, with respect to a medical 
nexus, to the extent that any statements by any of them in 
support of the claim are intended as an attempt to establish 
that he has a back disability related to service, it is now 
well established that lay statements cannot be used to 
establish a nexus between any current disability and service.  
The Court has held that when the determinative question is 
one of medical causation or diagnosis, only those specialized 
in medical knowledge, training, or experience are competent 
to opine on the medical evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, the veteran's statements, and supportive medical 
evidence, are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  In 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
specifically stated "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  
The veteran's statements and those of his parents are 
therefore not material.

The additional records that are available are completely 
devoid of any clinical evidence to support the assertions of 
continuity of symptoms for the period from service discharge 
until a time many years after service separation.  The Board 
notes that even if such continuity were accepted, there is no 
competent medical evidence linking any current back problems 
to the veteran's active service in the 1960's.  None of the 
medical records available suggest a causal connection between 
any current low back disorder and the veteran's military 
service.  Accordingly, new and material evidence has not been 
received, and the claim for entitlement to service connection 
for residuals of a back injury is not reopened.


ORDER

Service connection for a chronic gastrointestinal disorder is 
denied.

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for 
residuals of a back injury has not been submitted and the 
claim is therefore denied.



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


